                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DARRELL A GAUTT,                                Case No. 18-cv-04110-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                   9

                                  10     RON DAVIS, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The original complaint was dismissed with leave to amend and plaintiff

                                  15   has filed an amended complaint.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW
                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS
                                  18          Plaintiff states that he received inadequate medical care.

                                  19          Deliberate indifference to serious medical needs violates the Eighth Amendment’s

                                  20   proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104

                                  21   (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other

                                  22   grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en

                                  23   banc). A determination of “deliberate indifference” involves an examination of two

                                  24   elements: the seriousness of the prisoner's medical need and the nature of the

                                  25   defendant's response to that need. Id. at 1059.

                                  26          A “serious” medical need exists if the failure to treat a prisoner’s condition could

                                  27   result in further significant injury or the “unnecessary and wanton infliction of pain.” Id.

                                  28   The existence of an injury that a reasonable doctor or patient would find important and
                                                                                        2
                                   1   worthy of comment or treatment; the presence of a medical condition that significantly

                                   2   affects an individual's daily activities; or the existence of chronic and substantial pain are

                                   3   examples of indications that a prisoner has a “serious” need for medical treatment. Id. at

                                   4   1059-60.

                                   5          A prison official is deliberately indifferent if he or she knows that a prisoner faces a

                                   6   substantial risk of serious harm and disregards that risk by failing to take reasonable

                                   7   steps to abate it. Farmer v. Brennan, 511 U.S. 825, 837 (1994). The prison official must

                                   8   not only “be aware of facts from which the inference could be drawn that a substantial

                                   9   risk of serious harm exists,” but he “must also draw the inference.” Id. If a prison official

                                  10   should have been aware of the risk, but was not, then the official has not violated the

                                  11   Eighth Amendment, no matter how severe the risk. Gibson v. County of Washoe, 290

                                  12   F.3d 1175, 1188 (9th Cir. 2002). “A difference of opinion between a prisoner-patient and
Northern District of California
 United States District Court




                                  13   prison medical authorities regarding treatment does not give rise to a § 1983 claim.”

                                  14   Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981).

                                  15          “In a § 1983 or a Bivens action – where masters do not answer for the torts of their

                                  16   servants – the term ‘supervisory liability’ is a misnomer. Absent vicarious liability, each

                                  17   Government official, his or her title notwithstanding, is only liable for his or her own

                                  18   misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (finding under Bell Atlantic Corp.

                                  19   v. Twombly, 550 U.S. 544 (2007), and Rule 8 of the Federal Rules of Civil Procedure,

                                  20   that complainant-detainee in a Bivens action failed to plead sufficient facts “plausibly

                                  21   showing” that top federal officials “purposely adopted a policy of classifying post-

                                  22   September-11 detainees as ‘of high interest’ because of their race, religion, or national

                                  23   origin” over more likely and non-discriminatory explanations).

                                  24          A supervisor may be liable under section 1983 upon a showing of (1) personal

                                  25   involvement in the constitutional deprivation or (2) a sufficient causal connection between

                                  26   the supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden,

                                  27   678 F.3d 991, 1003-04 (9th Cir. 2012). Even if a supervisory official is not directly

                                  28   involved in the allegedly unconstitutional conduct, “[a] supervisor can be liable in this
                                                                                      3
                                   1   individual capacity for his own culpable action or inaction in the training, supervision, or

                                   2   control of his subordinates; for his acquiescence in the constitutional deprivation; or for

                                   3   conduct that showed a reckless or callous indifference to the rights of others.” Starr v.

                                   4   Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation omitted). The claim that a

                                   5   supervisory official “knew of unconstitutional conditions and ‘culpable actions of his

                                   6   subordinates’ but failed to act amounts to ‘acquiescence in the unconstitutional conduct

                                   7   of his subordinates’ and is ‘sufficient to state a claim of supervisory liability.’” Keates v.

                                   8   Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that

                                   9   conclusory allegations that supervisor promulgated unconstitutional policies and

                                  10   procedures which authorized unconstitutional conduct of subordinates do not suffice to

                                  11   state a claim of supervisory liability).

                                  12          Plaintiff states that he underwent eye surgery on July 13, 2016 at Marin General
Northern District of California
 United States District Court




                                  13   Hospital. He argues that defendant Dr. Sadeghi, who performed the surgery, was

                                  14   deliberately indifferent in his treatment which caused plaintiff pain and suffering. Plaintiff

                                  15   also names as defendants several officials at San Quentin State Prison. Plaintiff alleges

                                  16   that these defendants are liable due to their positions as supervisors.

                                  17          The original complaint was dismissed with leave to amend for plaintiff to provide

                                  18   additional allegations to support a constitutional violation against Dr. Sadeghi and to

                                  19   provide more allegations against the supervisory defendants. Plaintiff was also to

                                  20   demonstrate that Dr. Sadeghi was a state actor pursuant to 42 U.S.C. § 1983.

                                  21          In the amended complaint plaintiff sets forth the legal standards for supervisory

                                  22   defendants yet has failed to provide sufficient allegations that these defendants were

                                  23   personally involved in the alleged constitutional deprivation or that there was a sufficient

                                  24   causal connection between the supervisors’ conduct and the alleged constitutional

                                  25   violation. The supervisory defendants are dismissed with prejudice.

                                  26          For purposes of screening, plaintiff has presented enough allegations that Dr.

                                  27   Sadeghi was a state actor. However, plaintiff has still failed to present a cognizable

                                  28   Eighth Amendment claim. Plaintiff sets forth the elements of a constitutional claim yet
                                                                                      4
                                   1   has failed to present sufficient allegations against this defendant. Plaintiff states that

                                   2   there were complications in the surgery, yet assuming this is true, this does not

                                   3   demonstrate deliberate indifference under the Eighth Amendment. The amended

                                   4   complaint is dismissed, and plaintiff will be provided one final opportunity to amend solely

                                   5   regarding the allegations against Dr. Sadeghi.

                                   6                                          CONCLUSION

                                   7          1. The amended complaint is DISMISSED with leave to amend in accordance

                                   8   with the standards set forth above. All defendants are DISMISSED with prejudice except

                                   9   Dr. Sadeghi. The second amended complaint must be filed no later than December 8,

                                  10   2018, and must include the caption and civil case number used in this order and the

                                  11   words SECOND AMENDED COMPLAINT on the first page. Because an amended
                                       complaint completely replaces the original complaint, plaintiff must include in it all the
                                  12
Northern District of California
 United States District Court




                                       claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.
                                  13
                                       1992). He may not incorporate material from the original complaint by reference. Failure
                                  14
                                       to file a second amended complaint may result in dismissal of this action.
                                  15
                                              3. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  16
                                       court informed of any change of address by filing a separate paper with the clerk headed
                                  17
                                       “Notice of Change of Address,” and must comply with the court's orders in a timely
                                  18
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  19
                                       pursuant to Federal Rule of Civil Procedure 41(b).
                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: November 8, 2018
                                  22

                                  23

                                  24
                                                                                                 PHYLLIS J. HAMILTON
                                  25                                                             United States District Judge

                                  26

                                  27

                                  28
                                                                                      5
                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        DARRELL A GAUTT,
                                   5                                                       Case No.18-cv-04110-PJH
                                                       Plaintiff,
                                   6
                                                v.                                         CERTIFICATE OF SERVICE
                                   7
                                        RON DAVIS, et al.,
                                   8
                                                       Defendants.
                                   9

                                  10
                                               I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11   District Court, Northern District of California.
                                  12
Northern District of California




                                              That on 11/8/2018, I SERVED a true and correct copy(ies) of the attached, by placing said
 United States District Court




                                  13   copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by depositing
                                       said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery receptacle
                                  14   located in the Clerk's office.
                                  15
                                              Darrell A Gautt ID: C-54315
                                  16          CSP-SQ
                                              207W Low
                                  17          1 Main Street
                                              San Quentin, CA 94974
                                  18

                                  19

                                  20   Dated: 11/8/2018
                                  21

                                  22                                                     Susan Y. Soong
                                                                                         Clerk, United States District Court
                                  23

                                  24

                                  25                                                     _______________________
                                                                                         Kelly Collins, Deputy Clerk to the
                                  26                                                     Honorable PHYLLIS J. HAMILTON

                                  27

                                  28
